Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 15 August 1803
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson August 15th. 1803

I have been much gratified by a charming visit from my Son. He looks very pale, but says he is well—he is always languid in the summer, & his fibres relaxed—My Children have all partook too much of their Mother, in their Constitution—I never thought I could find anything like myself, in his countenance before this visit, & I thought I saw so much, that I could not help looking at him—He inherits his Fathers Phylanthropy. How much he is indepted to the President, & you my Sister, for every good thing he possesses, is not for me to say—my pen would fail in deliniating your maternal love—May heaven bless you, & preserve him from evil, & prosper him in every laudable pursuit—I should, & fully intended writing by him, if we had not been so full of company, & every moment I could spare from my family, I wanted to spend with him, & I went with him to Exeter, a place he never before saw, & with which he was much pleased—We spent a night at Judge Peabodys whose Daughter went to school here, with his Sister Betsy Quincy, & who is now a fine Girl, & courted by a Mr Peirce of Portsmouth— The Judge has a most amiable wife, two Daughters & three little Sons, of whom they are excessive fond—How apt we are when we have been bereaved of children, to be too much attached to those that remain—He too, has drank deep of the Cup of affliction, having lost four Children, two Sons in one day—Though in a year or two after, Providence seemed to repair his loss, by blessing him with two twin Sons—& they are really fine Lads—There is so much real friendship, & harmony, connected with easy circumstances as makes me delight to visit this charming family—
We have been highly favoured with health among our Boarders this Summer, & I consider it a great mercy—We have sixteen, with their attendant company it forms a large Circle—& they all study in the house, & go & recite in the school, & in general they are in so high a Class, that they have every moment employed—They are obliged to carry in composition two, or three times a week—I have to inspect it all—& I cannot refuse them, if they will try themselves—They will come & beg—“What shall I do Mamm, I am a fool I believe”—I remember of how much service you were to me, by assisting me, & great benefit when I was young, & had much crude matter floating—They have now gotten to compose very handsomely, & can stand with much less assistance—this is a consolation for my exertions—But it would make some women near crazed, for sometimes they will all croud upon me at a time—Only think of twelve writing upon the same subject—at one time an address to Pomona, & the  of Summer, an Evening walk &ca &ca—
Master Tufts has really done himself honour in some of those compositions—It really makes me happy, to see how he improves, but he yet spells badly—I have the care of nineteen under twenty years of age, two little Girls, not eight—I hope & pray I may do good—For this purpose, came I into the world—May I ever Conduct as a responsible creature, & after having filled the circle, which heaven has assigned, may I close this life, & die in peace.—
I have felt concerned that you have not written to me, & have feared you were more unwell than I knew—I have heard but two or three times from Quincy this Summer. The Dr. wrote me you were getting better of your fall, but my Son says, you have other complaints, such as troubled you two years since—& has allarmed me by saying that you did not keep below, which I know you always do, when you are able—Pray let me hear as often as possible, & I hope of your recovery, it is the ardent wish of your ever affectionate Sister
Elizabeth PeabodyI am very sorry to hear of my Cousin Louisa’s indisposition but I hope she is getting better—My respects and love where due—
Miss Nancy, & her Brother, who has just recovered from a terrible fever, has spent the afternoon here—Abby Adams Shaw has been this month at Gloucester, I have exchanged Child for Child—Adieu—
